                         Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 1 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet l


                                         UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                              )
               UNITED STATES OF AMERICA
                                                                              )
                                                                                      JUDGMENT IN A CRIMINAL CASE
                          v.                                                  )
          WALKIN FRANCISCO ARIAS VILLAR                                       )       Case Number: 1 :20CR00056-004(PAC)
                                                                              )
                                                                              )       USM Number: 76388-054
                                                                              )
                                                                              )         Milton Florez 718-685-0073
                                                                              )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)       Count Ill
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
18   u.s.c. §1951                 Conspiracy to Commit Extortion                                                 12/23/2019          111




       The defendant is sentenced as provided in pages 2 through             ____:7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)     Any open Counts                         D is        Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the comt and United States attorney of material changes in economic circumstances.
                                                                                                                9/15/2021



                                                                            Signature of Judge



                                                                                                         Paul A. Crotty, U.S.D.J.
                                                                            Name and Title of Judge


                                                                                                               9/15/2021
                                                                            Date
Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 2 of 7
Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 3 of 7
Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 4 of 7
Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 5 of 7
Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 6 of 7
Case 1:20-cr-00056-PAC Document 101 Filed 09/16/21 Page 7 of 7
